Name: Commission Regulation (EC) NoÃ 149/2007 of 15 February 2007 entering a designation in the register of traditional specialities guaranteed Ã¢  Boerenkaas (TSG)
 Type: Regulation
 Subject Matter: research and intellectual property;  marketing;  Europe;  consumption;  processed agricultural produce
 Date Published: nan

 16.2.2007 EN Official Journal of the European Union L 46/18 COMMISSION REGULATION (EC) No 149/2007 of 15 February 2007 entering a designation in the register of traditional specialities guaranteed  Boerenkaas (TSG) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 8(2) of Regulation (EC) No 509/2006 and Article 19(3) of the same Regulation, the application submitted by the Netherlands to enter the designation Boerenkaas in the register was published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 9 of Regulation (EC) No 509/2006 were received by the Commission, this designation should be entered in the register. (3) The application also requested protection under Article 13(2) of Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (3), corresponding to Article 13(2) of Regulation (EC) No 509/2006. Since no objections were received, there is no evidence that the name is already in lawful use, is renowned and is economically significant for similar agricultural products or foodstuffs. Thus the application should be approved, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in the annex to this Regulation shall be entered in the register. Protection as referred to in Article 13(2) of Regulation (EC) No 509/2006 shall apply. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 316, 13.12.2005, p. 16. (3) OJ L 208, 24.7.1992, p. 9. Regulation repealed by Regulation (EC) No 509/2006. ANNEX Boerenkaas TSG 1.3. Cheeses NETHERLANDS List: The use of the designation is reserved.